Citation Nr: 0333725	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-19 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to the payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for a period 
of study from January 7, 2002, through May 7, 2002.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to July 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 2002 determination of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).



FINDINGS OF FACT

1.  The appellant applied for and was awarded Chapter 30 
educational benefits for her enrollment at the State 
University of West Georgia (SUWG) leading to the educational 
objective of a Master of Arts degree in English.

2.  Information received from SUWG indicates that the veteran 
had enrolled in certain courses during the period from 
January 7, 2002, through May 7, 2002, which did not count 
towards the satisfaction of her degree requirements.


CONCLUSION OF LAW

The appellant is not entitled to the payment of Chapter 30 
educational benefits for her enrollment in the courses which 
did not count towards the satisfaction of her degree 
requirements during the period from January 7, 2002, through 
May 7, 2002.  38 U.S.C.A. §§ 3002(3), 3014, 3452(b) (West 
2002); 38 C.F.R. §§ 21.7020, 21.7070, 21.7120, 21.7122(b) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that the record on appeal does not 
reflect notice to the veteran of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000 in connection with her claim for a Chapter 
30 educational assistance.  However, the Statement of the 
Case clearly advised the veteran of the criteria to establish 
eligibility for VA educational assistance.  As will be 
explained below, the law, and not the evidence, is 
dispositive in this case.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(the Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation).  See also Barger v. 
Principi, 16Vet. App. 132 (2002).  Therefore, the Board finds 
that no further action is necessary under the VCAA in this 
case and that the case is ready for appellate review.


Evidentiary Background:  On December 3, 2001, the RO received 
an Enrollment Certificate (VA Form 22-1999) for the term from 
January 7, 2002, through May 7, 2002, indicating that the 
veteran had enrolled for 6 credit hours at State University 
of West Georgia (SUWG).  A program of study of MA-English is 
indicated.  

On May 8, 2002, the RO received a Notice of Change in Student 
Status (VA Form 22-1999b) for the term dated from January 7, 
2002, through May 7, 2002, from SUWG.  This form stated in 
the remarks section, "There was a dispute between the 
College of Education & student as to whether courses counted 
toward her program.  The dispute was not resolved and student 
failed to submit approval for the courses in which she was 
enrolled."  

The RO subsequently informed the veteran that her education 
benefits had been terminated effective on January 7, 2002, 
based on the information received from the State University 
of West Georgia regarding the status of her course of study.

In a Notice of Disagreement received in June 2002 and 
Substantive Appeal, received in October 2002, the veteran 
indicated that there was a misunderstanding between herself 
and the registrar.  She reported that she had registered for 
two courses that were supposed to have counted towards her 
teacher certification.  According to the veteran, she was 
contacted midway through the semester and told that her 
courses were not to count toward her certification because 
they were graduate level and not undergraduate level.  By 
that time, both the add/drop period and withdrawal period had 
lapsed and it was too late for her to withdraw without 
penalty from both VA and financial aid.  She further reported 
that she had enrolled in graduate courses rather than 
undergraduate courses because she was listed as a graduate 
student.  Thus, she was unable to register for undergraduate 
courses but could register for graduate courses.
 

Legal Criteria:  A basic educational assistance allowance 
pursuant to Chapter 30, Title 38, United States Code, shall 
be paid to each eligible individual who is satisfactorily 
pursuing an approved program of education.  38 U.S.C.A. § 
3014; 38 C.F.R. § 21.7070.  As pertinent to this appeal, a 
program of education is any combination of subjects or unit 
courses pursued at an educational institution which is 
generally accepted as necessary to meet the requirements for 
a predetermined educational objective.  38 U.S.C.A. §§ 
3002(3), 3452(b); 38 C.F.R. § 21.7020(23). An educational 
objective is one which leads to the awarding of a diploma, 
degree or certificate which reflects educational attainment.  
38 C.F.R. § 21.7020(13).

Generally, VA will approve, and will authorize payment of an 
educational assistance allowance for, the individual's 
enrollment in any course or subject which forms a part of an 
approved program of education.  38 C.F.R. § 21.7120(a).  VA 
will not pay educational assistance for an enrollment in any 
course which is avocational or recreational in character.  38 
C.F.R. § 21.7120(b).  VA will not pay educational assistance 
for enrollment in any course which is not a part of a 
veteran's program of education, with certain exceptions not 
pertinent to the present appeal.  38 C.F.R. § 21.7122(b).


Analysis:  In this case, the appellant was awarded Chapter 30 
educational assistance benefits for her enrollment in an 
approved program of education leading to a Master of Arts 
degree in English.  Information received from SUWG indicted 
that she had enrolled in courses during the period from 
January 7, 2002, through May 7, 2002, which did not count 
towards her program.  The controlling law and regulations, 
cited above, leave no doubt that Chapter 30 benefits may not 
legally be paid for the appellant's enrollment in such 
courses.  While the courses may have been beneficial to the 
veteran in that they assisted in her obtaining a teaching 
degree, they were not necessary to met the requirements of 
her predetermined educational objective (a Master of Arts 
degree in English).  

The appellant has several times expressed her dissatisfaction 
at the registrar of SUWG and her counselors for not notifying 
her sooner that she could not receive VA educational benefits 
for the courses she had enrolled in from January 2002 to May 
2002.  However, VA was unaware of the individual courses in 
which she was enrolled, or whether they counted towards her 
degree requirements, until the Enrollment Certificate was 
received from SUWG.  In this regard, the Board notes that the 
veteran has acknowledged that she was mailed a degree plan 
approximately one year before her enrollment; however, she 
did not think that it was necessary to review her courses 
with a counselor as she had "already spoken to one before."  

The aforementioned circumstances do nothing to remove the 
legal prohibition against paying the appellant Chapter 30 
educational benefits for courses outside of her degree 
requirements.  In cases such as this, where the law is 
dispositive, the claim must be denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The benefit sought on appeal is denied.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



